Case 18-13947-mdc   Doc 62   Filed 04/03/20 Entered 04/03/20 11:19:54   Desc Main
                             Document     Page 1 of 3
Case 18-13947-mdc   Doc 62   Filed 04/03/20 Entered 04/03/20 11:19:54   Desc Main
                             Document     Page 2 of 3
Case 18-13947-mdc          Doc 62      Filed 04/03/20 Entered 04/03/20 11:19:54        Desc Main
                                       Document     Page 3 of 3




 s/ LeeAne O. Huggins   Without prejudice to any trustee rights or remedies 4/3/2020
